Citation Nr: 1145042	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to October 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

Sarcoidosis was not affirmatively shown to have had onset during service; sarcoidosis as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; sarcoidosis was first diagnosed after service beyond the one-year presumptive period for sarcoidosis as a chronic disease; sarcoidosis is unrelated to an injury or disease or event in service, including service in the Persian Gulf War; and sarcoidosis is a known clinical diagnosis.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by service, and service connection for sarcoidosis as a chronic disease may not be presumed to have been incurred during service, and service connection for sarcoidosis as an unknown undiagnosed illness may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




The VCAA notice included information regarding a claim as an undiagnosed illness incurred in the Persian Gulf War.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service private treatment records to the extent identified by the Veteran.  

The Veteran testified that he was still receiving private medical treatment, but he has not submitted the private medical records or has he authorized VA to obtain the private records on his behalf.  








The record includes a one page document, mostly in Arabic, but also in English, of a "Cash Sales Invoice" from a merchant the "Trading Gold & Jewellery" in the Kingdom of Saudi Arabia.  As the Veteran has testified that he was not seen by any medical personnel while in the Persian Gulf and as the document on its face is clearly not a medical record and as the Veteran does not argue otherwise, the Board has not sought a translation of the remainder of the document. 

The Veteran was afforded a VA examination in September 2007 in an effort to substantiate the claim of service connection.  The report of VA examination contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability to decide the claim.  Although the examiner was not asked to provide an opinion on the question of a relationship between the current diagnosis of sarcoidosis and the Veteran's military service, this does not render the examination inadequate.  Rather the Veteran asserts that sarcoidosis, results from an undiagnosed illness, and that sarcoidosis was not present in service and the VA examiner found that the diagnosis of sarcoidosis explains the Veteran's symptoms and complaints.  In addition, the VA examiner reported that the first manifestations of sarcoidosis were in 1998 or 1999, beyond the one year presumptive period after service.  

As the Veteran has not submitted any competent medical evidence suggesting a causal relationship between the current diagnosis and his military service, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  38 C.F.R. § 3.159(c)(4).   

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to claim is required to comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sarcoidosis, if the disability is manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 




Service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War. 

Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 




If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran was in motor transportation and it is not shown that he was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served in Southwest Asia from December 31, 1990, to May 1, 1991. 




The service treatment records contain no complaint, finding, history, treatment, or diagnosis of sarcoidosis or any of the symptoms of the disease, such as fatigue or difficulty breathing.  

The Veteran's current diagnosis of sarcoidosis includes complications of chronic fatigue, dyspnea, irritable bowel, weight loss or gain, arthralgias, supraclavicular adenopathy, and tinea capitis.  The only conditions identified in service which bear any resemblance to sarcoidosis or its complications were the Veteran's report that as a child he had asthma, the last episode of which had been prior to age 10, a report of acne keloidosis on the nape of the neck, which resolved, and pain in his joints or extremities associated with specific injuries and resolved prior to separation form service.

After service, the Veteran began seeking treatment for symptoms such as abdominal pain and gastrointestinal distress, fatigue, eye problems, shortness of breath, and joint pain beginning in 1999.  In July 2002, a lymph node biopsy confirmed a diagnosis of sarcoidosis, which explained symptoms of leukopenia, weakness, and malaise.

In February 2007, it was noted that the Veteran first had symptoms of sarcoidosis in 1999 and that the Veteran was diagnosed with stage 2 sarcoidosis with pulmonary parenchyma and mediastinal adenopathy after a biopsy in 2002.  The Veteran's symptoms included fatigue, sweats, arthralgia, elevated liver function test, blurry vision, and leukopenia.  

In May 2007, the Veteran stated that his illness had taken over.

On VA examination in September 2007, the Veteran provided a history of the manifestation of specific symptoms or complications of sarcoidosis.  





The Veteran stated that chronic fatigue beginning in about 1993 or 1994 with gradual onset, exertional dyspnea and increased problems breathing as well as irritable bowel problems beginning in 2000, and arthralgias of all joints and myalgias of the forearms and shoulder beginning in 1998.  The VA examiner noted that the first manifestation of sarcoidosis was in 1998 with complaints of fatigue, arthralgias, muscle aches, night sweats, weight loss, and abdominal pain and that the Veteran's primary care physician had placed the onset of sarcoidosis at 1999.  The VA examiner noted additional symptoms associated with sarcoidosis, including malaise, burning in the eyes, occasional rash on the forehead, and enlarged lymph nodes.

In the Notice of Disagreement in September 2008, the Veteran took issue with the provision that prevented a condition for which there is a specific diagnosis from being considered for presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as an undiagnosed illnesses attributable to service in the Persian Gulf.  He argued that amyotropic lateral sclerosis (ALS) was entitled to presumptive service connection and questioned why that specific condition was entitled to a different standard than sarcoidosis.

In the Substantive Appeal, the Veteran again asserted that his disability was being considered incorrectly under the laws and regulations pertaining to presumptive service connection.  He specifically noted that under 38 C.F.R. § 3.307(c), the presumptive period after service separation was in relation to manifestations of a later diagnosed disability, rather than to the diagnosis of the disability.  He also cited the provisions of 38 C.F.R. § 3.309 regarding the known incubation period of tropical diseases which is considered in granting presumptive service connection; the fact that under 38 C.F.R. § 3.307(a)(5) there was no limitation of the presumptive period for some diseases; and that under 38 U.S.C.A. § 1117, the presumptive period for undiagnosed illnesses due to service in the Persian Gulf had not yet expired.  




The Veteran also submitted copies of internet articles, one confirming Gulf War Syndrome, including as a possible result of pyridostigmine bromide pills, and one discussing the symptoms of sarcoidosis and its possible causes of sarcoidosis, including an immune system response, although no definite cause of the condition was known.

In August 2011, the Veteran testified that he had a clean bill of health until his service in Desert Storm.  During that time period he was having problems wearing the gas mask and he had difficulty breathing with the mask on.  

During his service in the Persian Gulf, the Veteran stated that he did not seek treatment because of the pressing needs of the war.  He asserted that sarcoidosis should be treated the same as an undiagnosed illness incurred in the Persian Gulf because the symptoms were of a similar nature.  He argued that the laws and regulations pertaining to presumptive periods for manifestation of symptoms did not take into account latency periods for specific diseases, including sarcoidosis.  

Analysis

On the basis of the service treatment records alone, sarcoidosis was not affirmatively shown to be present during service and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  As the preponderance of the evidence is against the claim of service connection under 38 C.F.R. § 3.303(a), the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

The Veteran has stated that his symptoms of sarcoidosis did not begin until after service in about 1993 or 1994.  As there is no competent evidence during service or since service that symptoms associated with sarcoidosis were noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

As the preponderance of the evidence is against the claim of service connection under 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And competent lay evidence may serve to support a claim for service connection. 

Competency is a legal concept in determining whether lay evidence may be considered by the Board.  In other words, whether the evidence is admissible as distinguished from weight and credibility.  Rucker at 74.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 4 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran is competent to describe symptoms of fatigue, shortness of breath, gastrointestinal distress, eye problems, and joint pain, that is, symptoms observable by a lay person, sarcoidosis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of sarcoidosis is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  


See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

As the presence or diagnosis of sarcoidosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, sarcoidosis is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of sarcoidosis. 

And the Veteran does not argue and the evidence does not show that sarcoidosis was present before 1998 although the Veteran has stated that he had symptoms of fatigue, beginning in 1993 or 1994.  As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed sarcoidosis before 2002 or that a health-care provider attributed the current diagnosis of sarcoidosis to an injury, disease, or event in service, including the Veteran's deployment to Southwest Asia. 





As there is no competent evidence that sarcoidosis had onset in service, based on the initial diagnosis after service, the preponderance of the evidence is against the claim under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

As for presumptive service connection for sarcoidosis as a chronic disease, if the disability is manifest to a degree of 10 percent or more within one year of discharge from service, 38 U.S.C.A. §§ 1112 and 1137, 38 C.F.R. §§ 3.307 and 3.309, sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent.  Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated zero percent.  Active sarcoidosis or residuals of sarcoidosis are rated as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement is rated under the specific body system involved.  38 C.F.R. § 4.100, Diagnostic Code 6846.

Chronic bronchitis is rated 10 percent when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.

For extra-pulmonary involvement under the specific body system involved such as fatigue, fatigue which waxes and wanes, but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication is rated 10 percent.  [NOTE: incapacitating means bed rest and treatment by a physician.].  38 C.F.R. § 4.88b, Diagnostic Code 6354.

As sarcoidosis was first documented by biopsy in 2002 with a history, dating to either 1998 or 1999, and as the Veteran has stated that he had symptoms of fatigue, beginning in 1993 or 1994.  In any event, 1993, 1994, 1998, 1999, or 2002 is beyond the one-year presumptive period after discharge from service in 1991 for presumptive service connection for sarcoidosis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  


For this reason, the preponderance of the evidence is against the claim under this theory of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

As for service connection for sarcoidosis under 38 C.F.R. § 3.317, pertaining to an undiagnosed illness, the Veteran was deployed to the Southwest Asia from about December 1990 to May 1991 and the Veteran is considered to be a Persian Gulf War veteran.  

To the extent the Veteran has expressed the opinion that sarcoidosis may be related to Gulf War Syndrome, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  

A lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.   See Rucker at 73 (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.); see Nieves-Rodriguez at 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.). 







Where, as here, sarcoidosis is not capable of lay observation by case law, as sarcoidosis is not a simple medication condition under Jandreau, as the Veteran's lay opinion cannot be inferred from his own personal observation without having specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, experience, training, or education to offer an opinion on the relationship between sarcoidosis and Gulf War Syndrome, the Veteran's opinion does not constitute competent evidence and the opinion is not to be consider as favorable evidence in support of the claim. 

The Veteran has made several arguments, regarding presumptive service connection for sarcoidosis.  The Veteran has cited 38 C.F.R. § 3.307(a)(5), pertaining to service connection for certain disabilities, but not sarcoidosis, regardless of how long after service the disability is manifested, however, the provision applies to Veterans, who were former prisoners of war and the Veteran is not a former prisoner of war. 

The Veteran also argues that the presumptive service connection for an undiagnosed illness should extend to sarcoidosis, because the symptoms are the same as symptoms associated with an undiagnosed illness and sarcoidosis should be treated the same as amyotrophic lateral sclerosis.  

An undiagnosed illness is one by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

In this case, the competent medical evidence shows that the Veteran's symptoms by history of dyspnea, irritable bowel, arthralgias and myalgias; by physical examination (VA examination in September 2007 with complications of chronic fatigue, dyspnea, irritable bowel, weight loss or gain, arthralgias, supraclavicular adenopathy, and tinea capitis); and by laboratory tests (biopsy in 2002) are attributed to sarcoidosis, a known clinical diagnosis, as diagnosed on VA examination in September 2007.



The evidence of a known clinical diagnosis, sarcoidosis, is uncontroverted and presumptive service connection under 38 C.F.R. § 3.317 does not apply to a known clinical diagnosis.  

As for treating sarcoidosis as amyotrophic lateral sclerosis, there is no legal presumption under 38 C.F.R. § 3.318 for sarcoidosis, which governs presumptive service connection for amyotrophic lateral sclerosis.  While the Board has the legal authority to apply a regulation, the Board does not have the legal authority to amend a regulation, which requires legislation by the Secretary of VA.   

The Veteran has submitted an internet article, pertaining to the cause of sarcoidosis, which was described as not known, but several potential causes were advanced such as immune system response to such triggers as bacteria, viruses, dust, and chemical, and genetics were also considered to have a role.  A medical article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513   (1998). 

In this case, as the article acknowledges that the cause of sarcoidosis is unknown and then goes on to identify several potential causes, the generic relationship is not one with a degree of certainty such that, under the facts of the case, there is at least plausible causality that sarcoidosis is related to an injury, disease, or event, including service in Southwest Asia and the article has no probative value on whether sarcoidosis is related to service. 










For these reasons, the preponderance of the evidence is against the claim that sarcoidosis is related to service under 38 C.F.R. § 3.317, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


